
	
		I
		111th CONGRESS
		1st Session
		H. R. 109
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2009
			Mr. Fortenberry
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To provide for the offering of Health Benefit Plans to
		  individuals, to increase funding for State high risk health insurance pools,
		  and to promote best practice protocols for State high risk
		  pools.
	
	
		1.Short title; findings and
			 purposes; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the America’s Affordable Health
			 Care Act of 2009.
			(b)Findings and
			 purposes
				(1)FindingsCongress
			 finds the following:
					(A)The regulation of the practice of insurance
			 is a State prerogative.
					(B)It is in the interests of health care
			 consumers that Congress allows for policies that increase the affordability of
			 health insurance products.
					(C)The Federal
			 Government provides States and the medical community with public financing to
			 support the medical needs of the uninsured.
					(D)There is a
			 correlation between the amount of insurance benefits and the cost of insurance
			 products.
					(E)State mandate laws
			 have created barriers to affordable health coverage.
					(F)A number of States allow for the creation
			 of insurance products that recognize the increased costs associated with
			 mandate laws.
					(G)Consumers
			 throughout the United States are finding it increasingly hard to secure
			 affordable health care coverage which contributes to the national uninsured
			 rate.
					(2)Federal
			 insurance productCongress
			 further finds that it is in the interests of taxpayers, health care purchasers,
			 and the health care provider community, to allow for a class of federally
			 certified insurance products that can be purchased in the individual market
			 without being subject to State benefit mandate laws.
				(3)PurposesThe
			 purposes of this Act are—
					(A)to promote
			 increased affordability and access to health care coverage for citizens of the
			 United States;
					(B)to allow consumers
			 the ability to make choices by weighing insurance benefits with the cost of
			 insurance;
					(C)to provide incentives to health plans and
			 health insurance issuers to offer increasingly affordable insurance policies to
			 all those in the individual market;
					(D)to provide
			 low-income and uninsured workers with incentives to purchase insurance
			 policies;
					(E)to provide incentives to companies and
			 States to offer health care solutions for high risk beneficiaries;
					(F)to provide for new coverage opportunities
			 to solve the problems of affordability and uninsurance; and
					(G)to promote the
			 availability of health insurance coverage through high risk pools for
			 individuals whose health conditions create barriers to such coverage.
					(c)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; findings and purposes; table of
				contents.
					Title I—Health Benefit Plans
					Sec. 101. Certification of Health Benefit Plans.
					Sec. 102. Conditions for certification.
					Sec. 103. Review of implementation.
					Sec. 104. Definitions.
					Title II—Expansion of State High Risk Health Insurance
				Pools
					Sec. 201. Increasing and expanding funding for State high risk
				health insurance pools.
					Sec. 202. Qualified high risk pools best practices guidelines
				and grant program.
				
			IHealth Benefit
			 Plans
			101.Certification of
			 Health Benefit Plans
				(a)In
			 generalA health insurance
			 issuer may apply to the Secretary for up to 3 health insurance coverage
			 policies offered in the individual market in any State to be certified as
			 Health Benefit Plans under this title with respect to eligible individuals and
			 the policies so certified may be offered and sold to such individuals without
			 regard to any State or local law respecting mandates for benefits.
				(b)ConstructionExcept
			 as specifically provided under subsection (a) with respect to health insurance
			 benefits, nothing in this title shall be construed as—
					(1)modifying the application of State or local
			 requirements relating to matters not described in subsection (a), such as
			 underwriting, enrollment, and premiums;
					(2)superseding any
			 provision of State or local law or regulation relating to the business of
			 insurance, including the regulation of insurers and insurance products,
			 underwriting, enrollment, and premiums;
					(3)preventing a State
			 or local jurisdiction from applying fraud and abuse provisions otherwise
			 applicable with respect to the sale and marketing of health insurance coverage
			 to the sale and marketing of Health Benefit Plans under this title; or
					(4)exempting a Health
			 Benefits Plan, and the health insurance issuer offering such a plan, from
			 applicable requirements of State law and compliance with applicable provisions
			 of title XXVII of the Public Health Service Act.
					102.Conditions for
			 certification
				(a)In
			 generalThe Secretary shall
			 not certify under this title a Health Benefit Plan offered by a health
			 insurance issuer unless—
					(1)the Plan includes
			 benefits for items and services within each of the categories of basic services
			 described in subsection (b); and
					(2)the issuer—
						(A)is licensed under
			 State law to offer health insurance coverage in the State involved; and
						(B)submits to the
			 Secretary such information and assurances as the Secretary may require to
			 assure compliance of the issuer, and Health Benefit Plans offered by the
			 issuer, with the applicable requirements of this title.
						(b)Categories of
			 basic services
					(1)In
			 generalThe categories of basic services described in this
			 subsection are as follows:
						(A)Inpatient hospital services.
						(B)Physicians'
			 surgical and medical services.
						(2)Treatment of
			 other categoriesNothing in
			 this section shall be construed as preventing a Health Benefit Plan from
			 providing coverage of benefits that are not within a category of basic services
			 described in paragraph (1).
					(c)Reciprocal
			 arrangementsHealth insurance issuers offering Health Benefit
			 Plans may create reciprocal arrangements with other issuers of such plans in
			 order to improve the portability of such plans among eligible
			 individuals.
				103.Review of
			 implementation
				(a)ReviewThe Secretary shall review the
			 implementation of this title and the impact of such implementation on the
			 availability and purchase of health insurance coverage.
				(b)ReportNot
			 later than 3 years after the date of the enactment of this Act, the Secretary
			 shall submit to Congress a report on this title and its impact on making health
			 insurance coverage more affordable.
				104.DefinitionsIn this title:
				(1)The term eligible individual
			 means an individual who is a citizen or national of the United States or an
			 alien lawfully residing permanently in the United States.
				(2)The terms health insurance
			 coverage, health insurance issuer, and individual
			 market have the meanings given such terms in section 2791 of the Public
			 Health Service Act (42 U.S.C. 300gg–91).
				(3)The term
			 Secretary means the Secretary of Health and Human Services.
				IIExpansion of State
			 High Risk Health Insurance Pools
			201.Increasing and
			 expanding funding for State high risk health insurance pools
				(a)In
			 generalSection 2745(d) of the Public Health Service Act (42
			 U.S.C. 300gg–45(d)) is amended—
					(1)in paragraph
			 (2)—
						(A)in the heading, by
			 striking through
			 2010 and inserting through 2009; and
						(B)in the matter
			 preceding subparagraph (A), by striking through 2010 and
			 inserting through 2009;
						(2)by redesignating
			 paragraphs (3), (4), and (5) as paragraphs (4), (5), and (6), respectively;
			 and
					(3)by inserting after
			 paragraph (2) the following new paragraph:
						
							(3)Authorization of
				appropriations for fiscal years 2010 through 2014There are
				authorized to be appropriated for each of fiscal years 2010 through
				2014—
								(A)$10,000,000 to
				carry out subsection (a); and
								(B)$100,000,000, of
				which, subject to paragraph (5)—
									(i)two-thirds of the
				amount appropriated shall be made available for allotments under subsection
				(b)(2); and
									(ii)one-third of the
				amount appropriated shall be made available for allotments under subsection
				(c)(3).
									.
					(b)Conforming
			 amendmentsSection 2745 of the Public Health Service Act (42
			 U.S.C. 300gg–45) is amended—
					(1)in subsection (a),
			 by striking subsection (d)(1)(A) and inserting paragraphs
			 (1)(A) and (3)(A) of subsection (d);
					(2)in each of
			 paragraphs (1) and (2) of subsection (b), by striking (1)(B)(i) and
			 (2)(A) and inserting (1)(B)(i), (2)(A), and
			 (3)(B)(i);
					(3)in each of
			 paragraphs (1) and (3) of subsection (c), by striking (1)(B)(ii) and
			 (2)(B) and inserting (1)(B)(ii), (2)(B), and (3)(B)(ii);
			 and
					(4)in
			 subsection (d)—
						(A)in each of
			 paragraphs (1)(B) and (2), by striking paragraph (4) and
			 inserting paragraph (5); and
						(B)in paragraph (5),
			 as redesignated by subsection (a)(2), by striking paragraph (1)(B) or
			 (2) and inserting paragraph (1)(B), (2), or
			 (3)(B).
						202.Qualified high
			 risk pools best practices guidelines and grant programSection 2745 of the Public Health Service
			 Act (42 U.S.C. 300gg–45) is amended—
				(1)in subsection (b)(1), by striking In
			 the case and inserting Subject to subsection (f)(1), in the
			 case;
				(2)by redesignating
			 subsection (f) and (g) as subsections (g) and (h), respectively; and
				(3)by inserting after
			 subsection (e) the following new subsection:
					
						(f)Qualified high
				risk pools best practices guidelines and grant program
							(1)Best practices
				report requirementTo be
				eligible to receive a grant under subsection (b) for a fiscal year beginning
				more than 60 days after the date of the enactment of the
				America’s Affordable Health Care Act of
				2009, a State that has established a qualified high risk pool
				shall submit to the Secretary, not later than 120 days after the beginning of
				such fiscal year, evidence-based information on the operation of such pool, as
				specified by the Secretary for purposes of creating the best practices
				guidelines described in paragraph (2).
							(2)Best practice
				guidelinesNot later than 120
				days after the date of the enactment of the America’s Affordable Health Care Act of
				2009, the Secretary shall, after providing for notice and
				comment, recommend and post on the public Internet site of the Department of
				Health and Human Services a list of best practices with respect to the
				operation of qualified high risk pools. The Secretary shall provide for notice
				to the States and insurers who manage such qualified high risk pools of the
				proposed development of such practices and shall develop such best practices
				with input obtained from such States and insurers. Such best practices should
				be categorized and applied according to the number of individuals enrolled in
				the qualified high risk pool involved.
							(3)Bonus grants for
				State qualified high risk pools that follow best practices
								(A)In
				generalIn the case of a State that is one of the 50 States or
				the District of Columbia, that has established a qualified high risk pool, and
				that is receiving a grant under subsection (b)(1), for each fiscal year for
				which the State demonstrates according to a process specified by the Secretary
				that such qualified high risk pool was operated in accordance with the best
				practices posted under paragraph (2), the Secretary shall provide a bonus grant
				from the funds appropriated under subparagraph (C) and allotted to the State
				under subparagraph (B).
								(B)Allotment;
				limitationThe Secretary shall allot funds appropriated under
				subparagraph (C) among States qualifying for a bonus grant under subparagraph
				(A) in a manner specified by the Secretary, but in no case shall the amount so
				allotted to a State for a fiscal year exceed 10 percent of the funds so
				appropriated for the fiscal year.
								(C)Authorization of
				appropriations for bonusesThere are authorized to be appropriated for
				each of fiscal years 2010 through 2013 $26,000,000 for allotments under
				subparagraph
				(B).
								.
				
